Name: Council Regulation (EEC) No 1489/84 of 15 May 1984 laying down the date for the entry into force of Regulations (EEC) No 3284/83 and (EEC) No 3285/83 relating to the fruit and vegetables sector
 Type: Regulation
 Subject Matter: Europe;  plant product;  agricultural structures and production
 Date Published: nan

 30 . 5 . 84 Official Journal of the European Communities No L 143/31 COUNCIL REGULATION (EEC) No 1489/84 of 15 May 1984 laying down the date for the entry into force of Regulations (EEC) No 3284/83 and (EEC) No 3285/83 relating to the fruit and vegetables sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3284/83 of 14 November 1983 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables ('), and in particular the second paragraph of Article 13 thereof, Having regard to Council Regulation (EEC) No 3285/83 of 14 November 1983 laying down general rules for the extension of certain rules issued by producers ' organizations in the fruit and vegetables sector (2), and in particular the second paragraph of Article 8 thereof, Having regard to the proposal from the Commission, Whereas Article 13 of Regulation (EEC) No 3284/83 and Article 8 of Regulation (EEC) No 3285/83 specify that the said Regulations are to enter into force as soon as the Community has presented to the two candidate countries its declaration concerning the accession negotiations on fruit and vegetables ; whereas the Council , acting on a proposal from the Commission , is to note when the said condition has been fulfilled and fix the date on which these Regula ­ tions will enter into force ; Whereas the Community presented its declaration concerning the accession negotiations to, respectively, Portugal on 29 November 1983 and Spain on 21 February 1984 in the sector on agriculture dealing, in particular, with fruit and vegetables ; Whereas therefore the condition referred to in the first paragraph of Article 13 of Regulation (EEC) No 3284/83 and the first paragraph of Article 8 of Regula ­ tion (EEC) No 3285/83 is fulfilled ; whereas, in view of the time needed to implement the extended applica ­ tion of certain rules issued by producers' organizations, and particularly the need to consult the producers concerned, the date when the new arrangements come into force should be put back, HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 3284/83 and (EEC) No 3285/83 shall enter into force on 1 June 1984. However, the system under which the application of certain rules is to be extended, as provided for in Article 15b of Regulation (EEC) No 1035/72, inserted by Article 4 of Regulation (EEC) No 3284/83 , shall operate :  from 1 April 1985 in the case of products for which a marketing year has not been laid down,  from the start of the next marketing year following 1 April 1985 in the case of all other products . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 May 1984. For the Council The President C. CHEYSSON (') OJ No L 325, 22 . 11 . 1983 , p. 1 . P) OJ No L 325, 22 . 11 . 1983 , p. 8 .